Pee Cubiam.
The relator, -the county treasurer of the county of Essex, obtained a rule to show cause why a peremptory writ of mandamus should not issue to compel the designated officers and governing body of the city of Orange, in the county of Essex, to pay the state and county taxes then in default, to the relator.
A careful examination of the points made for the city at the oral argument and in the comprehensive brief results in this conclusion: The factual situation in this case, so far as the decision of the ease is concerned, is in effect similar *420to that in Booth v. Parnell, 12 N. J. Mis. R. 413, and we believe that the principles of law applicable thereto are to be found in that decision which is here controlling.
The rule to show cause in this case will be made absolute and a peremptory writ accordingly granted.
It being made to appear without dispute that after the rule to show cause was allowed, the relator named in the original petition resigned from the office of county treasurer of the county of Essex; that his resignation has been accepted and his successor, Zenas Crane, has been appointed and duly qualified and is therefore now the duly qualified treasurer of the county, the writ therefore will run in the name of Zenas Crane, county treasurer of the county of Essex, and will require respondents to pay to that named official the state and county taxes.